Citation Nr: 0714021	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-41 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
anxiety neurosis

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
vertigo resulting in loss of balance with broken bones and 
arthritis. 

4.  Entitlement to service connection for vertigo, resulting 
in loss of balance with broken bones and arthritis.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
maxillary sinusitis.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for eye 
conditions of macular degeneration and nuclear sclerosis 
claimed as secondary to measles.
REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
August 1941.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO), which denied the veteran entitlement to 
service connection for a deviated nasal septum and declined 
the veteran's application seeking to reopened previously 
denied claims of entitlement to service connection for an 
anxiety neurosis, eye conditions of macular degeneration and 
nuclear sclerosis claimed as secondary to measles, maxillary 
sinusitis, and vertigo resulting in loss of balance with 
broken bones and arthritis.

In December 2006, the veteran and his son appeared at the RO 
and offered testimony in support of the veteran's claims at a 
video conference hearing before the undersigned.  A 
transcript of the hearing testimony has been associated with 
the veteran's claims file. 

The claim of entitlement to service connection for vertigo, 
resulting in loss of balance with broken bones and arthritis 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Notwithstanding medical evidence of record denoting the 
presence of current disablement of the veteran due to a 
deviated nasal septum, the disorder was not manifested in 
service.  Competent evidence of a nexus between this disorder 
and the veteran's period of service is lacking. 

2.  Service connection for a neuropsychiatric condition was 
denied by the RO in an unappealed rating decision dated in 
July 1942.

3.  The evidence received since the July 1942 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for 
an anxiety neurosis and does not raise a reasonable 
possibility of substantiating the claim.

4.  Service connection for a disability causing loss of 
balance with broken bones was denied by the RO in an 
unappealed rating decision dated in May 1990.

5.  The additional evidence received since the May 1990 
rating decision includes evidence which relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence of record then 
of record and raises a reasonable possibility of 
substantiating the claim for service connection for vertigo 
resulting in loss of balance with broken bones and arthritis.

6.  The veteran's application to reopen the claim for service 
connection for a sinus disorder was denied by the RO in an 
unappealed rating decision dated in March 2002.

7.  The additional evidence received since the March 2002 
rating decision, while to some extent new, does not relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for a sinus disorder and not raise a 
reasonable possibility of substantiating the claim.

8.  Evidence submitted since the February 2003 Board decision 
declining the veteran's application to reopen his claim of 
service connection for an eye condition does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for an eye condition does not 
raise a reasonable possibility of
substantiating the claim.


CONCLUSIONS OF LAW

1.  A deviated nasal septum was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2006). 

2.  The July 1942 RO decision, which denied service 
connection for a neuropsychiatric disorder is final.  38 
U.S.C.A. § 7105 (West 2002).

3.  The evidence submitted subsequent to the July 1942 RO 
decision is not new and material and the claim for service 
connection for an anxiety neurosis is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 § 3.156 (2006).

4.  Evidence received since the May 1990 RO rating decision 
that denied service connection for a disability causing loss 
of balance with broken bones is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

5.  The March 2002 RO decision which declined to reopen the 
veteran's claim for a sinus condition is final.  38 U.S.C.A. 
§ 7105 (West 2002).

6.  The evidence submitted subsequent to the March 2002 RO 
decision is not new and material and the claim for service 
connection for a sinus disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 § 3.156 (2006).

7.  Evidence submitted since the February 2003 Board decision 
is not new and material, and the claim for service connection 
for any eye disorder is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1104, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004 and April 
2005; a rating decision in February 2005; a statement of the 
case in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  A VA medical examination in relation to the 
veteran's attempt to reopen his previously denied claim is 
not warranted See 38 C.F.R. § 3.159(c)(4)(C)(iii).  As to his 
claim for service connection for a deviated nasal septum, it 
is the determination of the Board following a review of the 
evidence that the record contains sufficient competent 
medical evidence to decide the claim. 38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

I.  Service Connection for a Deviated Nasal Septum

In hearing testimony and statements on file, that veteran 
argues that his deviated nasal septum originated in service 
or is otherwise the result of his period of active duty.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

Here none of the contemporaneous service medical records show 
complaints or findings referable to a deviated nasal septum.  
While the veteran was noted in June 1941 to have complaints 
of nasal obstruction, there were no related clinical findings 
or diagnoses.  A deviated nasal septum was not diagnosed.
 
Post service, medical documentation reflecting clinical 
findings of a deviated nasal septum is initially noted in a 
statement from the veteran's private physician dated in 
January 1942, approximately five months following service 
separation.  Although the veteran's nose was found to be 
normal on a VA examination afforded the veteran in February 
1942, a subsequent VA examination in May 1942 found on 
examination of the nose that his septum deviated to the 
right.  Given that the evidence shows no findings of a 
deviated septum in service, the Board is without a basis upon 
which to grant service connecting for this disorder absent 
competent medical evidence showing a nexus between the 
veteran's deviated nasal septum and his period of service.  
Such medical evidence has not been presented.  As the 
evidence in its entirety fails to establish that the 
veteran's deviated nasal septum had its onset in service, the 
claim must be denied. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). The preponderance of the 
evidence is against the veteran's claim.

II.  New and material evidence

The veteran's original claim for service connection for an 
anxiety neurosis was denied by an unappealed RO rating action 
dated in July 1942.  An unappealed May 1990 RO rating action 
denied service connection for problems with balance resulting 
in falls, broken bones, and arthritic conditions.  Service 
connection for a sinus condition was denied by an unappealed 
RO rating action in November 1994.  A May 1998 Board decision 
denied entitlement to service connection for impaired vision 
claimed as residuals of measles.  An unappealed January 2000
RO rating decision found that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for macular degeneration and nuclear sclerosis, 
claimed as an eye condition.  An unappealed March 2002 RO 
rating decision found that new and material evidence had not 
been submitted to reopen the veteran's claims for service 
connection for an eye condition and a sinus condition.  A 
December 2003 Board decision declined to reopen the veteran's 
claim for entitlement to service connection for visual 
impairment, claimed as secondary to measles.

Under the appropriate law and regulations, the prior 
determinations denying entitlement to service connection for 
an anxiety neurosis, eye conditions of macular degeneration 
and nuclear sclerosis claimed as secondary to measles, 
maxillary sinusitis, and vertigo resulting in loss of balance 
with broken bones and arthritis are final.  Consequently, the 
veteran's claim as to service connection for these disorders 
may not be reopened absent the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108(a).  New and material 
evidence for the purpose of this appeal is defined as 
evidence not previously submitted, and which by itself or 
along with evidence previously submitted, relates to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a). 

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of the claim on any 
basis.  See Hickman v. West, 12 Vet. App. 247, 251 (1991).
 
 Service connection is warranted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A.  Anxiety neurosis

The evidence of record at the time of the July 1942 RO 
decision, which denied service connection for a 
neuropsychiatric condition included the veteran's service 
medical records, a report of a VA examination afforded the 
veteran in February 1942, a summary of the veteran's VA 
hospitalization in May 1942, and testimony received from the 
veteran's representatives at an RO hearing in July 1942.

The veteran's chronological service medical records to 
include his July 1941 Certificate of Disability for Discharge 
were negative for any findings or diagnosis of a psychiatric 
condition.  When examined by VA in February 1942 the veteran 
was found on physical examination to have a normal nervous 
system.  

During the veteran's period of hospitalization for purposes 
of examination and observation in May 1942 for multiple 
complaints to include problems with hearing, the veteran was 
provided a neuropsychiatric consultation, which resulted in a 
diagnosis of psychoneurosis neurasthenia.

Testimony elicited from the veteran's representative at the 
hearing in July 1942 included testimony as to the veteran's 
condition on examination by his Selective Service Board prior 
to induction.  It was stated that the Chief Clerk of that 
Board related to the representative that the veteran was 
examined by a physician and found to be acceptable for 
service induction although he was "not strong of mind and 
body."

In an unappealed RO rating decision dated in July 1942 
service connection for a neuropsychiatric condition was 
denied on the basis that this disorder was not manifested in 
service.

Evidence associated with the claims file since the July 1942 
rating decision and not duplicative of evidence previously 
received includes a summary of the veteran's VA 
hospitalizations beginning in May 1943 and August 1999, 
reports of multiple VA examinations afforded between February 
1989 and April 2002, VA outpatient treatment records compiled 
between February 1989 and June 2006, a statement from the 
veteran's private physician dated in December 1996, 
statements from the veteran's sons dated in March 2005 and 
April 2005, and the veteran's testimony at hearings in 
November 1996 and December 2006.

The report of the veteran's May 1943 VA hospitalization shows 
that the veteran was afforded a special neuropsychiatric 
examination during this hospitalization, which found that he 
was self-centered and hypochondrial without any evidence of 
psychosis.  Neurasthenia was diagnosed.    

The reports of VA examinations and the summary of the 
veteran's VA hospitalization in August 1999, show no 
complaints, findings or diagnoses referable to a current 
psychiatric condition of any kind.  A VA outpatient treatment 
report dated between November 2004 and May 2005 shows 
diagnostic assessments of dysthymia and depression.  When 
seen in May 2004, a history of depression related to insulin 
shock therapy in the 1940's was noted.  It was further noted 
that the veteran currently appeared to be doing well 
psychiatrically.

The veteran's son in a statement dated in April 2005 related 
that in October 1947 the veteran underwent insulin shock 
treatments and has since had an anxiety neurosis disorder.

At his hearing in December 2006, the veteran's son testified 
that the veteran has had a long standing problem with his 
nerves, which the veteran stated was symptomatic in service.

The medical evidence submitted since the July 1942 RO 
decision and summarized above shows that the veteran has been 
diagnostically assessed subsequent to service as having 
neurasthenia and has more recently received medical 
evaluation and treatment for depression and dysthymia.  These 
records, however, when viewed in the aggregate, do not 
indicate that the veteran has a psychiatric condition 
stemming from his period of service.  The United States Court 
for Veterans Claims (Court) has held that records of 
treatment many years after service that do not indicate in 
any way the conditions are service connected are not new and 
material upon which a claim can be reopened.  See Cox v. 
Brown, 5 Vet. App. 95 (1993).    

While the veteran's recent testimony in December 2006 and the 
statement received from the veteran's son addresses the 
veteran's clinical history and symptomatology, it is not 
corroborating evidence of medical causation or etiology of a 
current disability because the evidence does not show that 
the son has sufficient medical training to offer competent 
medical opinions.  See Miller v. Derwinski, 2 Vet. App. 578 
(1992); Espiritu v. Derwinski, 2 Vet. App. 294 (1992).  Thus, 
it is insufficient to reopen a previously denied claim.

Accordingly, the Board concludes that the evidence received 
since the July 1942 RO decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a) and provides no basis 
to reopen the veteran's claim of service connection for an 
anxiety neurosis.



B.  Vertigo resulting in loss of balance with broken bones 
and arthritis

The evidence of record at the time of the May 1990 RO 
decision, which denied service connection for a balance 
disorder resulting in falls, broken bones, and arthritis 
included the veteran's service medical records; a report of 
an ear, nose, and throat examination of the veteran by a 
private physician in January 1942; reports of VA examinations 
afforded the veteran in February 1942, May 1943, February 
1989, and May 1990; VA outpatient treatment records compiled 
between February 1989 and February 1990; summaries of the 
veteran's VA hospitalizations in May 1942 and his 
hospitalization beginning in May 1943; and testimony received 
from the veteran's representatives at an RO hearing in July 
1942.

The veteran's chronological service medical records, to 
include his July 1941 Certificate of Disability for 
Discharge, were negative for any findings or diagnosis of a 
disorder affecting the veteran's balance, to include vertigo.  
Chronic otitis media with no perforation and no suppuration 
was diagnosed by his private physician in January 1942.  When 
examined by VA in February 1942 the veteran made no 
complaints of imbalance and no pertinent abnormality was 
found.  

The veteran made no complaints of imbalance during his period 
of hospitalization for purposes of examination and 
observation in May 1942 for multiple complaints to include 
problems with hearing.

Testimony elicited from the veteran's representative at the 
hearing in July 1942 included testimony as to the veteran's 
condition on examination by his Selective Service Board prior 
to induction.  It was stated that the Chief Clerk of that 
Board related to the representative that the veteran was 
examined by a physician and found to be acceptable for 
service induction although he was "not strong of mind and 
body."

A special neuropsychiatric examination in May 1943 noted on 
neurological examination that the veteran's deep and 
superficial reflexes were within normal limits and that there 
was no history of any disturbance of the organic reflexes.  
Normal reflexes were also noted during the veteran's period 
of VA hospitalization beginning in May 1943.  During that 
hospitalization the veteran made multiple complaints to 
include a complaint of dizziness.

A complaint of dizziness as well as a painful left ear was 
also noted on a VA ENT consultation in August 1989.  Physical 
examination showed the tympanic membrane to be clear, 
bilaterally.  The veteran's examiner assessed the veteran as 
having a functional component and expressed doubt that the 
veteran had an inner ear disorder.

In February 1989, the veteran was afforded a VA examination 
for his complaints of a long history of vertigo.  The veteran 
reported that his vertigo was so incapacitating that he had 
fallen and broken an arm, leg, and an ankle.  Following 
examination, the veteran was assessed as having severe 
debilitating vertigo.  On VA ENT examination in May 1990, no 
symptoms relating to loss of balance were demonstrated.

In an unappealed RO rating decision dated in May 1990 service 
connection for a disability causing loss of balance with 
broken bones was denied on the basis that an ear disability 
which affects balance was not demonstrated by the evidence of 
record.

Evidence associated with the claims file since the May 1990 
rating decision and not duplicative of evidence previously 
received includes a summary of the veteran's VA 
hospitalization in August 1999, reports of multiple VA 
examinations afforded the veteran between July 1996 and April 
2002, VA outpatient treatment records compiled between August 
1994 and June 2006, a statement from the veteran's private 
physician dated in December 1996, statements from the 
veteran's sons dated in March 2005 and April 2005, and the 
veteran's testimony at hearings in November 1996 and December 
2006.

The reports of VA examinations and the summary of the 
veteran's VA hospitalization in August 1999, show no 
complaints, findings or diagnoses referable to a vestibular 
disorder of any kind resulting in imbalance and falls.  VA 
ear disease examinations in July 1996 August 1998, and April 
2002 found the veteran's tympanic membranes to be intact or 
within normal limits.  It was specifically noted in August 
1998 that middle ear pressure and components were within 
normal limits   

VA outpatient treatment records show that in July 1996 the 
veteran was noted by history to have chronic vertigo.  He was 
diagnostically assessed as having vertigo by a VA registered 
nurse in November 2002 and was prescribed Meclizine.  A VA 
outpatient treatment record dated in May 2004 notes the 
veteran's report of problems with equilibrium.

The veteran's son in a statement dated in March 2005 reported 
witnessing the veteran's problems with vertigo and history of 
falling down and injuring himself.

At his hearing in December 2006, the veteran testified that 
he had vertigo since service and has had numerous falls 
resulting in broken bones.
 
The absence of an identifiable disorder resulting in problems 
with imbalance was the basis for the denial of service 
connection for a disorder causing loss of balance in May 
1990.  The medical evidence submitted since the May 1990 RO 
determination and summarized above shows that the veteran has 
been recently diagnostically assessed as having vertigo.

In view of the above, the Board finds that the evidence 
submitted since the May 1990 rating decision is new and 
material in that a VA clinician for the first time has 
established that the veteran has a diagnosis of vertigo, a 
disorder that affects equilibrium.  The medical evidence 
recently submitted represents new and material evidence that 
raises a reasonable possibility of substantiating the claim 
for service connection for vertigo resulting in loss of 
balance with broken bones and arthritis because it 
demonstrates the presence of a current disability.  Having 
found that new and material evidence has been submitted, the 
veteran's previously denied claim of entitlement to service 
connection for a balance disorder resulting in falls, broken 
bones, and arthritis is reopened.  To that extent only, the 
claim is allowed, and the claim is remanded to the RO for 
consideration.



C.  Maxillary sinus disorder

In this case the original claim for service connection for 
sinusitis was denied by an unappealed November 1994 RO rating 
decision.  A subsequent March 2002 RO rating decision found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a sinus 
condition.  

The evidence of record at the time of the March 2002 rating 
decision, which declined to reopen the veteran's previously 
denied claim in November 1994 for service connection for a 
sinus condition included the veteran's service medical 
records; a report of an ear, nose, and throat examination of 
the veteran by a private physician in January 1942; reports 
of VA examinations afforded the veteran in February 1942, May 
1943, February 1989, May 1990, July 1996, December 1997, 
August 1998, and April 2000; VA outpatient treatment records 
compiled between February 1989 and May 2000; summaries of the 
veteran's VA hospitalization in May 1942 and his 
hospitalization beginning in May 1943; a statement from his 
private physician dated in December 1996; and testimony 
received from the veteran's representatives at an RO hearing 
in July 1942 and from the veteran and his spouse at an RO 
hearing in November 1996.

The veteran's chronological service medical records, to 
include his July 1941 Certificate of Disability for 
Discharge, as well as his initial VA examination in February 
1942, were negative for any findings or diagnosis of a sinus 
condition.   

During the veteran's period of hospitalization for purposes 
of examination and observation in May 1942 for multiple 
complaints to include problems with hearing, the veteran was 
provided a general physical examination which was negative 
for any findings or diagnosis of a sinus condition.  
Similarly negative was an examination of the veteran during 
his period of hospitalization beginning in May 1943.

Testimony elicited from the veteran's representative at the 
hearing in July 1942 included testimony as to the veteran's 
condition on examination by his Selective Service Board prior 
to induction.  It was stated that the Chief Clerk of that 
Board related to the representative that the veteran was 
examined by a physician and found to be acceptable for 
service induction although he was "not strong of mind and 
body."

A VA outpatient treatment record dated in July 1989 noted 
that the veteran had sinus congestion.

In an unappealed RO rating decision dated in November 1994, 
service connection for a sinus condition was denied on the 
basis that there was no evidence has a chronic sinus 
condition attributable to service or that a chronic sinus 
disorder was due to his service-connected hearing loss with 
history of bilateral otitis media.

VA outpatient treatment records compiled between February 
1989 and August 1999 include an October 1991 progress note 
recording that the veteran's transient problems included 
chronic ethmoid sinusitis and a July 1994 ENT progress note 
assessing the veteran as having sinusitis.

In an unappealed March 2002 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
sinus disorder.

Evidence associated with the claims file since the March 2002 
rating decision and not duplicative of evidence previously 
received includes a report of a VA examination in April 2002, 
VA outpatient treatment records compiled between February 
1992 and August 2004, and the veteran's testimony at a 
hearing in December 2006.

The April 2002 examination focused on the veteran's 
complaints of decreased hearing and current level of hearing 
impairment.

VA outpatient treatment records show, as medical history, the 
veteran's report in February 1992 that he had been admitted 
to a private hospital for sinusitis and double pneumonia.

At his hearing in December 2006, the veteran testified that 
it was his opinion that his sinusitis was attributed to 
measles that were treated in service.  When asked if a doctor 
had ever told him that his sinusitis was related to measles 
treated in service, the veteran responded "no."

The Board has reviewed the evidence submitted since the March 
2002 rating decision and finds that that the additional 
evidence, while new, is not material.  The evidence does not 
tend to show a sinus condition attributable to service.

The matter under consideration is whether the veteran has a 
sinus disorder attributable to service.  The medical evidence 
submitted by the veteran in connection with the current 
attempt to reopen his previously denied claim fails to 
demonstrate that that the veteran's current sinus disorder is 
in any way related to service.  This evidence, to the extent 
it addresses the veteran's sinus condition, does so in the 
context of current evaluation and treatment.  As such, it 
does not contain any evidence demonstrating incurrence or 
aggravation of any eye disorder. 

Consequently, the Board concludes that the evidence received 
since the March 2002 RO decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a) and provides no basis 
to reopen the veteran's claim of service connection for a 
sinus condition.

D.  An eye disorder, diagnosed as macular degeneration and 
nuclear sclerosis

In this case the original claim for service connection for an 
eye disorder diagnosed as macular degeneration and nuclear 
sclerosis and claimed as residuals of measles was denied by a 
Board decision in May 1998.  A subsequent unappealed rating 
decision by the RO in January 2000 found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for an eye condition.  
Thereafter, a December 2003 Board decision found that new and 
material evidence had not been submitted to reopen the claim.  
The December 2003 Board decision is the last final 
determination with regard to the matter at hand.  

The evidence of record at the time of the December 2003 Board 
decision which declined to reopen the veteran's previously 
denied claim for service connection for an eye disorder 
included the veteran's service medical records; a report of 
an ear, nose, and throat examination of the veteran by a 
private physician in January 1942; reports of a VA 
examinations afforded the veteran in February 1942, May 1943, 
February 1989, May 1990, July 1996, December 1997, August 
1998, April 2000, and April 2002; VA outpatient treatment 
records compiled between February 1989 and May 2000; 
summaries of the veteran's VA hospitalizations in May 1942 
and his hospitalization beginning in May 1943; a statement 
from his private physician dated in December 1996; and 
testimony received from the veteran's representatives at an 
RO hearing in July 1942 and from the veteran and his spouse 
at an RO hearing in November 1996.

The veteran's chronological service medical records, to 
include his July 1941 Certificate of Disability for 
Discharge, as well as his initial VA examination in February 
1942, were negative for any findings or diagnosis of an eye 
disorder.  As pertinent to the veteran's contentions that his 
eye disorders are related to measles treated in service, the 
Board notes that the veteran was hospitalized in March 1941 
by his service department for measles.  During his 
hospitalization, his eyes were noted to be "very inflamed."

The post-service medical evidence includes a September 1941 
letter from a private physician, R. J. Brown, M.D., who noted 
that he had treated the veteran for eye trouble in August 
1941 which "seemed to be from or caused by the ear 
condition."

On the veteran's initial VA examination in February 1942, the 
veteran's eyes were found to be normal.  Uncorrected vision 
was 20/20 in the right eye and 20/30 in the left eye.  A May 
1943 eye examination diagnosed ametropia, and a May 1943 VA 
inpatient treatment noted complaints of constant redness and 
burning in the eyes.

A VA outpatient treatment record dated in February 1989 noted 
that the veteran had complaints of burning and pain in his 
eyes, and occasional problems focusing his eyes.  The veteran 
reported that at age 18 measles settled in his eyes and that 
he was totally blind for several months.  A July 1989 VA 
outpatient treatment record found the veteran had 
blepharitis. The veteran reported that he had the same eye 
irritation in service and it was noted that he appeared to be 
"fixated on the fact he had measles in service."

On a VA examination in July 1996, the veteran reported that 
he has had poor vision since 1941 when he experienced a 
severe case of measles which, he stated damaged his hearing 
and his sight.  Following ocular examination, macular 
degeneration, presumably secondary to measles infection and 
nuclear sclerosis was diagnosed. 

During his November 1996 hearing, the veteran testified that 
he could not see when he had the measles in service and that 
he had eye problems ever since that time.  The veteran also 
submitted a December 1996 written statement from M. Weeden, 
O.D., which noted his opinion that "patients who presented 
with measles 20 years ago and at an early onset seemed to 
have a higher correlation to visual problems."  However, he 
also indicated that "[t]his is not to say that all the 
patients I have examined with measles had visual problems."

The veteran's previous VA examiner performed another visual 
examination of the veteran in December 1997.  This time, the 
examiner reviewed the claims folder and noted that the 
veteran had measles in service but that the only eye 
examination was performed at induction and showed normal 
vision.  Examination at that time revealed the best corrected 
visual acuity in both eyes was 20/400.  The final diagnoses 
were macular degeneration, hyperopia, astigmatism, 
presbyopia, and functional overlay to vision exam.  With 
respect to the question of whether there was any relationship 
between a current eye disorder and otitis media or measles in 
service, the examiner stated, "[n]o eye disorder that this 
examiner has seen is related to the otitis media."  The 
examiner found the relationship between macular degeneration 
and the history of diseases "problematical."  He noted that 
macular degeneration would be an uncommon complication of 
measles and that in the rare instances that patients get 
macular degeneration in association with measles, "most of 
the patients die fairly soon after the onset of this 
complication."  Therefore, the examiner concluded that the 
veteran's macular degeneration "is probably more likely to 
be age related."

Service connection for impaired vision claimed as residuals 
of measles was denied by a May 1998 Board decision on the 
basis that impaired vision related to service had not been 
demonstrated.

Subsequent VA outpatient treatment records compiled between 
May 1998 and August 1999 show further evaluation of the 
veteran's visual acuity with findings of early cataracts.

In a decision dated in December 2003, the Board found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for impaired vision, claimed 
as a result of measles.

Evidence associated with the claims file since the December 
2003 Board decision and not duplicative of evidence 
previously received includes statements from the veteran's 
sons, dated in March 2005 and April 2005, VA outpatient 
treatment records compiled between August 2004 and June 2006, 
and the veteran's testimony at a hearing in December 2006.

In their statements, the veteran's sons related the history 
of the veteran's vision problems, noting that he has been 
going blind for the last 50 years.

The VA outpatient treatment records include a report of an 
ocular health evaluation provided to the veteran in May 2005 
during which the veteran reported that his vision had been 
poor since he had measles as a child.  Following examination, 
the examiner diagnosed ARMD (age related macular 
degeneration) versus decreased vision from measles as a 
child, and pseudophakia.  On an ocular health evaluation in 
March 2006, the veteran reported that his vision has been 
reduced since he was 18 years old.  Legal blindness, 
bilateral macular scarring, pseudophakia, and blepharitis 
were the diagnoses.

At his hearing in December 2006, the veteran testified that 
his vision gradually deteriorated following service.  The 
veteran and his son testified that the veteran was informed 
by a VA physician that he had scar tissue in the back of his 
eyes due to an infection from measles.

The Board has reviewed the evidence submitted since its last 
decision in February 2003 and finds that that the additional 
evidence while new is not material.  The evidence does not 
include competent evidence showing that any eye disorder is 
attributable to service.

The matter under consideration is whether the veteran has an 
eye disorder attributable to service.  The medical evidence 
submitted by the veteran in connection with the current 
attempt to reopen the previously denied claim fails to 
demonstrate that that the veteran's current sinus disorder is 
in any way related to service.  The medical evidence 
submitted by the veteran in connection with his current 
attempt to reopen the previous denied claim addresses the 
veteran's vision impairment in the context of current 
evaluation and treatment.  As such, it does not contain any 
evidence demonstrating incurrence or aggravation of any eye 
disorder in-service.  The May 2005 VA medical report found 
the veteran's visual problems to be age-related and did not 
attribute any eye disorder to his service.

The veteran has submitted two lay statements, which tend to 
assert that the veteran has current visual impairment that 
stems from his period of service.  However, lay assertions in 
this matter are not competent evidence of medical causation 
or etiology of a current disability because the evidence does 
not show that the sons have sufficient medical training to 
offer competent medical opinions.  See Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95).  Thus, they are insufficient to reopen a 
previously denied claim. 

The veteran's testimony and that of his son at his personal 
hearing in December 2006 is essentially to the effect that he 
has visual impairment that began as a result of having 
measles in service.  The veteran's hypothesizing as to the 
etiology of his current eye conditions, however, particularly 
if not supported by medical authority is of no probative 
value.  Thus, while to some extent new, the testimony is not 
material.  Lay assertions of medical causation do not serve 
as a predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  It is noted that the 
veteran and his son testified that a doctor told the veteran 
that he has scar tissue in the back of his eyes due to an 
infection from measles.  The Court has held that a layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence to 
reopen the claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Consequently, the Board concludes that the evidence received 
since the March 2002 RO decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a) and provides no basis 
to reopen the veteran's claim of service connection for an 
eye disorder.


ORDER

Entitlement to service connection for a deviated nasal septum 
is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an anxiety 
neurosis, the appeal is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for vertigo resulting 
in loss of balance with broken bones and arthritis is 
reopened.  To that extent only, the claim is allowed.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for maxillary 
sinusitis, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for eye 
conditions of macular degeneration and nuclear sclerosis 
claimed as secondary to measles, the appeal is denied.




REMAND

In light of the decision above reopening the veteran's claim, 
the Board finds that he RO should readjudicate the veteran's 
claim of entitlement to service connection for vertigo 
resulting in loss of balance with broken bones and arthritis.  
That claim was adjudicated by the RO solely on the basis of 
whether new and material evidence has been submitted to 
reopen the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

Readjudicate the issue of entitlement to 
service connection for vertigo resulting 
in loss of balance with broken bones and 
arthritis.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


